In an action to recover brokerage commissions, order denying plaintiff’s motion to examine two witnesses — alleged agents of defendant — before trial, reversed on the law and the facts, with $10 costs and disbursements, and the motion granted, with $10 costs, the examination to proceed on five days’ notice. The facts disclosed by the affidavit show the existence of special circumstances entitling plaintiff to the examination. (Bloede Co. V. Devine Go., 211 App. Div. 180; Barber v. DeBruin, 253 App. Div. 909; Laruffa v. Astarita, 264 App. Div. 785.) Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur.